DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 2, 4-10,12,14, 17-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Eiichi Nishimura (U.S. Patent Application: 2009/0179003, hereafter Nishimura), further in view of Hideki Kawamura et al(U. S. Patent: 5892207, here after Kawamura).

a substrate tray(412) to receive the substrate within the reaction chamber; 
a first heating element(416) coupling to the substrate tray and configured to control the temperature of the substrate tray[fig. 3, 0070, 0071, 0077];
a cooling body(420) to receive the substrate tray;
a cooling element(coolant pipes) coupled to the cooling body and configured to decrease the temperature of the cooling body[0072];
a precursor source(460) in fluid communication with the chamber(gas source)[fig. 3]; and a control unit in communication with the reaction chamber and programmed to provide one or more control signals to perform a thermal cycle on the substrate [120, fig. 3, 0077, 0016, 0180]. Nishimura teaches thickness of cooling body (cooling block) is much greater than the substrate tray (faceplate) [0074], which is in fact the mass of the cooling body is much more than the substrate tray. Although Nishimura does not teach the ratio between the mass of the cooling body and substrate tray. However the ratio cannot be very low, because Nishimura teaches the thickness and therefore the mass of the cooling body is much more than the substrate tray. The ratio cannot be very high, as a very large cooling body is not economical desired. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have system that Nishimura teaches where the mass of the cooling body to the substrate tray is within the claim range, because it is a result effective variable and needs to be optimized in absence of criticality. Please note that the claims are directed to apparatus, 
Claim 2 is rejected as Nishimura teaches the first heating element coupled to an external surface of the substrate tray [0070, 0073, 0075, and 0076].
Claim 4 is rejected as Nishimura teaches the substrate tray comprises silicon carbide [0074].
Claim 5 is rejected as Nishimura teaches the substrate tray is affixed to the cooling body [0075].

Claim 7 is rejected as Nishimura teaches a control unit (120) programmed to provide control signals to move the cooling body relative to the substrate such that the substrate tray is in direct contact with the cooling body (when substrate is cooling), and provide control signals to move the cooling body relative to the substrate such that the substrate tray is not in direct contact with the cooling body (during heating step) [0077].
Claim 8 is rejected. Nishimura teaches sources of a halogen-containing component and a hydrogen-containing component in gas communication with the reaction chamber [0156, 0157, and 0153].
Claim 9 is rejected. Nishimura teaches a remote plasma generator for activating at least one of the halogen-containing component and the hydrogen-containing component [0022, 0079, fig. 3].
	Claim 10 is rejected as Kawamura teaches the cooling body is a susceptor [column 2 lines 49-65].
Claim 12 is rejected. Nishimura and Kawamura teach the limitation of claim 24 and Nishimura teaches the system comprise a heating element; and a cooling system, wherein the heating element and the cooling system are configured to actively maintain a temperature of the cooling body below a temperature of the substrate tray during a depositing of a halogen-containing material on the substrate and during a sublimating of the halogen-containing material [0077, 0072, 0156, 0168]. Kawamura also teaches 
Claim 14 is rejected as Nishimura teaches the substrate comprises a surface, wherein the surface comprises silicon (substrate is silicon wafer) [0101].
Claim 17 is rejected as Kawamura teaches the cooling body comprises a solid material (susceptor) [column 2 lines 49-65].
Claim 18 is rejected. Nishimura teaches the substrate tray is disposed over the cooling body [fig. 3].
Claim 19 is rejected. Kawamura teaches the cooling body comprises an upper solid surface [fig. 1].
Claim 21 is rejected as Nishimura teaches the control unit is further programmed to provide one or more control signals to perform a plurality of thermal cycles on the substrate [abstract, 0024, 0069].
Claim 22 is rejected. Nishimura system can comprising any processing gas and therefore the material can be hexafluorosilicate is absence of criticality (claims are to apparatus and not to methods).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eiichi Nishimura (U. S. Patent Application: 2009/0179003, hereafter Nishimura), Hideki Kawamura et al (U. S. Patent: 5892207, here after Kawamura), further in view of Charles N. Dornfest et al (U. S. Patent Application: 2003/0019858, here after Dornfest).
Claim 3 is rejected. Nishimura teaches heating substrate tray (holder) with a heater, but does not teach heating element embedded in the substrate tray (holder). Dornfest teaches heater with embedded element to heat substrate for semiconductor 
Claim 13 is rejected for the same reason claim 3 is rejected. With considering the heating element embedded in tray, the substrate tray and the cooling body are in direct contact during the depositing of the halogen-containing material.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eiichi Nishimura (U. S. Patent Application: 2009/0179003, here after Nishimura), Hideki Kawamura et al (U. S. Patent: 5892207, here after Kawamura), further in view of Srinivas D. Nemani et al (U. S. Patent Application: 2015/0079799, hereafter Nemani).
Claims 15-16 are rejected. Nishimura teaches the substrate (surface) is silicone, and doesn't teach the substrate is germanium or silicon nitride. Nemani teaches a system for fabricating integrated circuits, and teaches heating and cooling system, where the substrate is silicon, silicon nitride or germanium [0056]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have system that Nishimura and Kawamura teach where substrate is germanium or silicon nitride, because it is an alternative way for cooling and heating substrate in fabrication integrated circuits.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Eiichi Nishimura (U. S. Patent Application: 2009/0179003, here after Nishimura), Hideki .
Claim 20 is rejected. Kawamura does not teach upper solid surface comprises one or more raised recessed features. West teaches a system for fabricating integrated circuits, wherein the cooling body has cooling channels and the upper solid surface comprises one or more raised recessed features(152) [fig. 1]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have system that Nishimura and Kawamura teach where the cooling body has cooling channels and the upper solid surface comprises one or more raised recessed features, as West teaches, because it is suitable structure for cooling body in processing semiconductors.
Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Eiichi Nishimura (U. S. Patent Application: 2009/0179003, here after Nishimura), Hideki Kawamura et al (U. S. Patent: 5892207, here after Kawamura, further in view of Tetsuya Endo et al (U. S. Patent Application: 2012/0193216, here after Endo).
Claim 20 is rejected. Kawamura teaches cooling body has coolant supply channels, but does not teach upper solid surface comprises one or more raised recessed features. Endo teaches a vacuum system comprising cooling substrate, wherein cooling body has cooling channels and the upper solid surface comprises a recessed feature to increase reproducibility [fig. 2, 0010-0011]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have system that Nishimura and Kawamura teach where the cooling body has the 
Claim 23 is rejected as Endo teaches the recessed features comprise a recess shaped and dimensioned such that the substrate trays is within the recess when the substrate tray is received by the cooling body [fig. 2].
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Eiichi Nishimura (U. S. Patent Application: 2009/0179003, here after Nishimura), Hideki Kawamura et al (U. S. Patent: 5892207, here after Kawamura, further in view of Michael Hoenk et al (U. S. Patent Application: 2011/0140246, here after Hoenk).
Claim 22 is rejected. Nishimura teaches the apparatus for cleaning substrate by etching and has processing gases source, but doesn't teach the process gas comprising hexafluorosilicate. Hoenk teaches apparatus for cleaning substrate by process gas comprising hexafluorosilicate [0116]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have system that Nishimura teaches when process gas comprising hexafluorosilicate, because it is a cleaning gas for vacuum systems.
Response to Arguments
Applicant's arguments filed 03/03/21 have been fully considered but they are not persuasive. The applicant argues Nishimura does not teach new limitation of amended claim 24 such as heating element of cooling body, however Kawamura teaches the cooling body comprising heating and cooling elements to adjust the substrate temperature (see claim rejection above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.